Citation Nr: 1018866	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-27 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1956, and from March 1957 to March 1959. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, inter alia, denied the Veteran's 
claim of entitlement to service connection for left ear 
hearing loss disability.

In his September 2008 VA Form 9, Appeal to Board of Veterans' 
Appeals, the Veteran requested a videoconference hearing 
before a Veterans Law Judge.  In its April 2010 informal 
hearing presentation, the Veteran's representative indicated 
that while not reflected in the claims folder that the 
Veteran intended to withdrawal his request for a 
videoconference hearing.  Under these circumstances, the 
regulations consider the hearing request to have been 
withdrawn.  38 C.F.R. § 20.704(e) (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not indicate that a medical nexus 
exists between the Veteran's military service and his current 
left ear hearing loss disability.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2007, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  The November 2007 
letter also notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available post-treatment 
records have been secured.  

As the Board will discuss in detail in the analysis below, 
the Veteran was provided with a VA examination in May 2008.  
The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate audiological 
examination, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board, therefore, concludes that this examination report is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran essentially contends that he currently has left 
ear hearing loss related to his military service. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
(it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability).

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) evidence of a 
nexus between (1) and (2).  See Hickson, supra.

The record shows that the Veteran currently has left ear 
hearing loss for VA compensation purposes as noted in the May 
2008 VA examination report.  Hickson element (1) is 
accordingly met.

With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal 
diagnoses or complaints of left ear hearing loss in service.  
Also, there is also no evidence of left ear hearing loss 
within the one year presumptive period after service.  See 38 
C.F.R. §§ 3.307, 3.309(a).  Accordingly, Hickson element (2) 
is not met with respect to disease.  

Turning to in-service injury, the Board notes that the 
Veteran has asserted that he sustained acoustic trauma during 
service.  He contends that he was exposed to various noises 
during service, to include guns and tanks.  The Veteran 
service records show that he was a Tank Commander and he was 
qualified as a Sharpshooter.  Therefore, the Board finds the 
Veteran's in-service occupation is consistent with hazardous 
noise exposure.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented, i.e., the relationship, if any, 
between the Veteran's current left ear hearing loss and his 
military service, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Upon review of the claims folder and evaluation of the 
Veteran, the May 2008 VA examiner noted the Veteran's in-
service noise exposure to tank gunnery and weapon fire 
without the use of hearing protection.  She also noted that 
the Veteran had very mild hearing loss at 4 kHz only, and 
observed it had been 50 years since his exposure in service 
and that he had noise exposure post service without hearing 
protection.  The examiner opined that there was not enough 
evidence to suggest that hearing loss was due to service 
noise exposure.  She pointed out that even 50 years later the 
Veteran's hearing loss was mild and that he would not be a 
candidate for hearing aids.  

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other 
evidence in support of his claim; he has not done so.  See 38 
U.S.C.A. § 5107(a) (noting it is a claimant's responsibility 
to support a claim for VA benefits).

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current left ear hearing loss and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (noting that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Any such statements 
offered in support of the Veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology, the Board observes that the Veteran reported 
during his 2008 VA examination that he first began to notice 
hearing loss "50 years ago."  The Board notes that a July 
1955 service examination is negative for any complaints of 
hearing loss.  At that time the Veteran reported, "I am in 
perfect health as far as I know."  Whispered Voice Testing 
was 15/15, bilaterally.  Identical objective findings were 
noted on a March 1957 physical examination report.  

Upon review of the record, the Board finds that the Veteran's 
contention regarding the onset of his left ear disability 
during service and a continuation of such disability since 
service lack credibility.  In this regard, the Board observes 
that the Veteran has given conflicting reports of post 
service noise exposure during the course of the appeal.  On 
his November 2007, he reported that he had no occupation 
noise exposure and no recreational noise exposure, to include 
motorcycles, snowmobiles, hunting, chain saws, power tools, 
etc.  However, at his May 2008 examination, he reported post 
service noise exposure while working as a diesel truck driver 
for 45 years, occasional hunting and shooting, using 
chainsaws where he cut "quite a lot of firewood", and 
riding lawn mowers, all without the use of hearing 
protection. 

Despite his reports of hearing difficulty spanning five 
decades, the first indication of the Veteran's disability was 
not until the May 2008 VA examination report.  The findings 
during that examination revealed only mild high frequency 
sensorineural hearing loss with normal hearing for VA 
purposes in the right ear.  See 38 C.F.R. § 3.385.  In the 
interim between active service and the 2008 VA examination, 
there were no complaints of, or treatment for, left ear 
hearing loss.  In any case, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(finding that there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).  Such evidence is lacking in this 
case.  

While competent to report difficulty hearing, the Veteran, as 
a lay person, is not competent to report that any difficulty 
in hearing that he experiences rises to the level of a 
disability for VA purposes.  Lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Furthermore, the decades of a lack of diagnosis or complaint 
of a left ear hearing loss disability weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised).  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
left ear hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for left ear hearing loss disability is 
denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


